 


109 HRES 317 IH: Honoring Lao and Hmong veterans and their refugee families and the 30th year of the end of the Indochina conflict in Laos.
U.S. House of Representatives
2005-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. RES. 317 
IN THE HOUSE OF REPRESENTATIVES 
 
June 14, 2005 
Mr. Radanovich (for himself, Mr. Holden, Mr. Kennedy of Rhode Island, and Mr. Green of Wisconsin) submitted the following resolution; which was referred to the Committee on International Relations 
 
RESOLUTION 
Honoring Lao and Hmong veterans and their refugee families and the 30th year of the end of the Indochina conflict in Laos. 
 
Whereas 2005 marks the 30th year since the end of the Indochina conflict and the withdrawal of United States forces from Laos; 
Whereas armed forces and clandestine forces of the United States worked in cooperation with the Royal Lao Government and special Lao and Hmong military and guerilla units to defend United States national security interests and the Kingdom of Laos during the Indochina conflict; 
Whereas Royal Lao armed forces and ethnic Lao and Hmong special guerilla units interdicted enemy troop and supply convoys on the Ho Chi Minh Trail in Laos headed toward South Vietnam to engage American combat forces; 
Whereas special Lao and Hmong military and guerilla units helped to locate and save American pilots shot down over Laos and Vietnam; 
Whereas thousands of freedom-loving Lao and Hmong people sacrificed, suffered, and died in defense of their beloved homeland and in support of the efforts of the armed forces and clandestine forces of the United States to defend Laos, Vietnam, Cambodia, and Southeast Asia; 
Whereas the Kingdom of Laos fell to invading North Vietnamese forces and Communist Pathet Lao guerillas in May of 1975; 
Whereas tens of thousands of Lao and Hmong veterans and refugees fled Laos after the Communist takeover and were given political asylum in the United States and other countries; and 
Whereas many refugee Lao and Hmong veterans and their families have become citizens of the United States, and as new Americans, are positive, patriotic, and successful community and business leaders: Now, therefore, be it 
 
That the House of Representatives— 
(1)honors and commends refugee Lao and Hmong veterans and their families who suffered, sacrificed, and died, along with the armed forces and clandestine forces of the United States, during the Indochina conflict in Laos; and 
(2)recognizes and deeply appreciates the important and invaluable contributions of Lao- and Hmong-Americans to the freedom-loving people of the United States. 
 
